Citation Nr: 1508796	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability for purposes of VA disability compensation and VA outpatient dental treatment.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from October 1953 to January 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the RO in St. Paul, Minnesota.

In September 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript is associated with the claims file.

In October 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also granted service connection for an acquired psychiatric disability, an issue on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2014). 

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's in-service dental injury did not result in the loss of substance of the body of the maxilla or mandible.

2.  The Veteran sustained a dental injury as a result of service trauma. 


CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation purposes is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2014).

2.  The criteria for service connection of a dental disability for Class II(a) treatment purposes are met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for disability resulting from dental injuries sustained during a physical assault in service.  In the June 2011 claim, he described having been kicked in the face, and then having been taken to the hospital with broken teeth.  The Veteran testified as follows: "they beat the hell out of me and they kicked me and stomped on me and kicked my teeth out[...]the teeth are just hanging there" (see transcript at page 4).  The Veteran testified that several of his teeth subsequently fell out, and after an unsatisfactory attempt to replace the teeth which had fallen out with a "partial," all of his teeth were subsequently extracted (see transcript at page 6).  

Compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

The Veteran's description of his in-service injury, as provided in his written account and hearing testimony does not suggest involvement of the substance of the body of the maxilla or mandible but simply refers to loose teeth which were later entirely extracted and replaced with prostheses.  In other words, the Veteran's description of his current residuals is exclusively of replaceable missing teeth.  By definition, this is not a condition for which compensation may be granted as a matter of law.  See 38 C.F.R. § 3.381 (replaceable missing teeth are not disabilities for compensation purposes).  

Here, the facts are not at issue.  The Veteran does not contend, and the evidence does not suggest, that there has been a loss of substance of the body of the maxilla or mandible.  Accordingly, service connection for a dental disability for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition to compensation, VA law provides for various categories of eligibility for VA outpatient dental treatment, such as having a compensable service-connected dental condition (Class I eligibility); having a noncompensable service-connected dental condition, provided application for treatment is made within a year after service (Class II eligibility); and having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  There are also categories of treatment for certain homeless Veterans (Class II(b) eligibility), for prisoners of war (Class II(c) eligibility), and for certain categories of missing teeth if application is made before April 5, 1983 (Class IIR).  

Other categories include treatment for Veteran's having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); Veteran's whose service-connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility). 

Finally, any Veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The evidence shows that the Veteran is not service-connected at a compensable level for any dental disorder (Class I).  The claims file reveals that the Veteran made his application for treatment many years after separation from service (Class II).  There is no indication that the Veteran is homeless (Class II(b)).  Moreover, he does not contend that he was a prisoner of war (Class II(c)).  The Veteran does not allege, and the evidence does not show, that his service-connected psychiatric disability and/or tinnitus are aggravated by a dental disorder (Class III).  The Veteran does not have a rating of 100 percent (Class IV).  He has a combined 60 percent rating.  There is no indication that the Veteran was participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA (Class V).  The Veteran does not allege, and the evidence does not show, that a dental condition has been clinically determined to be complicating a medical condition currently under treatment under 38 U.S.C. Chapter 17 (Class VI).  As the Veteran was discharged from service many years prior to October 1, 1981, tolling of the time limit to file for benefits is not applicable.  38 C.F.R. § 17.161(b)(2).  The Veteran also does not contend that he is receiving hospital, nursing home, or domiciliary care pursuant to the provisions of 38 C.F.R. §§ 17.46 and 17.47.  See 38 C.F.R. § 17.166.

This essentially leaves entitlement under Class II(a).  Veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (Class II(a)).  The Board notes that, unlike compensable service connection claims, there is no requirement that the trauma result in any loss of body of the maxilla or mandible.  

The United States Court of Appeal for the Federal Circuit has defined "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010). 

Here, the record does not show that the Veteran incurred any wounds in combat, and the Veteran does not contend that he engaged in combat; however, the Veteran does contend that he sustained a dental trauma in service.  

The Veteran is competent to describe events, such a physical assault.  He is also competent to describe the loss of, loosening of, or chipping of teeth as a result of an assault.  These are all events that are capable of lay observation and do not require medical expertise.  The Board has accepted the Veteran's account of having been assaulted in service in regard to the prior grant of service connection for an acquired psychiatric disability, having noted the "Veteran's consistent and credible oral and written accounts of his in-service stressor events during the entire VA claims benefits process."  In light of the missing records in this case, and with application of the doctrine of reasonable doubt, the Board accepts the Veteran's account of sustaining dental trauma in the service, which resulted in the immediate loss of certain teeth and the loosening of other teeth.  

Unfortunately, the Veteran's service treatment records are not of record and were identified as having likely been destroyed during a fire at the National Personnel Records Center in 1973.  The Veteran and the RO have made numerous attempts to obtain records of treatment from the service period and the post-service period, but have been unable to locate any pertinent records.  As there are no records demonstrating which teeth were involved in the initial trauma, which teeth subsequently fell out as a result of the trauma, which teeth subsequently required clinical extraction as a result of the trauma, or which teeth subsequently required clinical extraction in order to provide a serviceable bite surface, which may be attributed ultimately to the trauma, the Board resolves all reasonable doubt in favor of the claim and finds that treatment is warranted for the loss (either as direct result of trauma or through subsequent clinical extraction) of all teeth under the provisions of 38 C.F.R. § 17.161(c) (Class II(a)).  

As the Board is granting service connection for a noncompensable dental injury for dental treatment purposes, the claim is substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The facts are not in dispute regarding entitlement to service connection for compensation purposes; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to dental disabilities.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Veteran's service treatment records were certified by the RO to be unavailable from official sources.  In these circumstances, when a veteran's service treatment records are unavailable through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Such has been done in this case, and the Board has resolved all reasonable doubt in the Veteran's favor.  


ORDER

Service connection for a dental disability for compensation purposes is denied.

Service connection for a dental disability for Class II(a) treatment purposes is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


